Citation Nr: 1604828	
Decision Date: 02/09/16    Archive Date: 02/18/16

DOCKET NO.  12-16 501A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to a total disability rating based upon individual unemployability (TDIU).   


REPRESENTATION

Appellant represented by:	New Jersey Department of Military and Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A.  VanValkenburg, Associate Counsel

INTRODUCTION

The Veteran served on active duty from September 1968 to September 1972.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from the March 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

The Veteran testified at a videoconference hearing in front of the undersigned Veteran's Law Judge (VLJ) in December 2015.  A transcript of the hearing is associated with the claims file.  


FINDING OF FACT

With full consideration of the Veteran's educational and occupational background, the evidence of record supports a finding that his service-connected disabilities combine to render him unable to secure and follow substantially gainful employment.


CONCLUSION OF LAW

The criteria for a total disability rating based on individual unemployability due to service-connected disabilities are met. 3 8 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Total disability will be considered to exist where there is present any impairment of mind and body that is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340 (2015).  Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that the Veteran meets the schedular requirements.  If there is only one service-connected disability, this disability should be rated at 60 percent or more; if there are two or more disabilities, at least one should be rated at 40 percent or more with sufficient additional service-connected disability to bring the combination to 70 percent or more.  38 C.F.R. § 4.16(a) (2015).

To meet the requirement of "one 60 percent disability" or "one 40 percent disability," the following will be considered as one disability: (1) disability of one or both lower extremities, including the bilateral factor, if applicable; (2) disabilities resulting from one common etiology; (3) disabilities affecting a single body system; (4) multiple injuries incurred in action; and (5) multiple disabilities incurred as a prisoner of war.  Id.  Substantially gainful employment is defined as work which is more than marginal and which permits the individual to earn a living wage.  Moore v. Derwinski, 1 Vet. App. 356 (1991).

Where these percentage requirements are not met, entitlement to benefits on an extraschedular basis may be considered when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, and consideration is given to the Veteran's background including his or her employment and educational history.  38 C.F.R. §4.16(b).  The Board does not have the authority to assign an extraschedular total disability rating for compensation purposes based on individual unemployability in the first instance.  Bowling v. Principi, 15 Vet. App. 1 (2001).  In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training, and previous work experience, but it may not be given to his or her age or to any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2015).

Here, the Veteran has a single disability rated at 70 percent disabling (PTSD) and is also service connected for asbestosis, rated at 10 percent.  The Veteran has a combined rating of 70 percent.  

During the August 2015 hearing, the Veteran testified that he has not worked for nine years, due in part to his service-connected disabilities, particularly PTSD.  The Veteran worked 35 years as a cable cutter for a communication company, which allowed him to work alone and outdoors.  However, he explained that he took unnecessary risks often at work and due to a leg injury (which occurred on the job from a fall when trying to jump from one ladder to another) he had to switch jobs within the company.  As he was unable to work with others or indoors, his company changed his position to a foreman which again allowed him to work outside and alone.  He explained he could not work inside or with others due to his PTSD symptoms.  After an outburst at work during a meeting with management, he was advised by his immediate supervisor to retire so he could keep health insurance without being fired.

The Veteran indicated he completed 4 years of high school with no college or any other type of education or training before or after he was too disabled to work.  See VA Form 21-8940 signed on January 19, 2011 with no receipt date indicated.  

The November 2010 PTSD examiner recognized "significant impairment" to employment as described by the Veteran.  A letter dated January 12, 2011 from a VA treating physician indicated consistent employment was "impossible," due to a combination of PTSD, asbestosis and non-service connected arthritis.  A February 2011 VA examiner recognized "much impairment" in occupational functioning associated with PTSD (unable to work indoors or with people), but ultimately opined that he was able to secure and maintain substantially gainful employment.  A February 2011 physician opined sedentary employment was possible.  A treating social worker submitted a letter dated March 18, 2013 which indicated the Veteran was considered severely disabled by his PTSD; while he was working he took many unnecessary risks which endangered his life and caused long-lasting physical trauma.  The Veteran was encouraged to file for unemployability as he was not capable of sustaining gainful employment.  A letter dated September 13, 2013 from the Veteran's VA primary care physician reported the Veteran's PTSD diagnosis resulted in the Veteran demonstrating poor judgment which included dangerous behavior.   

Resolving doubt in favor of the Veteran and taking into account his statements, as well as his educational and work history, the Board concludes that the Veteran cannot obtain and maintain substantially gainful employment due to his service-connected disabilities.  As such, the Board finds that the Veteran is entitled to TDIU for the entire period under consideration in this appeal.


ORDER

Entitlement to TDIU is granted. 



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


